Title: To Thomas Jefferson from David Gelston, 23 July 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York July 23d. 1805
                  
                  I have this day, received from Mr. Appleton at Leghorn a bill of lading for ten cases of Tuscany wine—the needful will be done and the wine forwarded to Washington, unless in the interim orders are received from you to the contrary—
                  I also received yesterday via Halifax a quantity of wine, fruit & oil, which appears to belong to you, to Mr. Madison and Mr Butler, I shall pay the duties on the whole and ship all the articles on to Washington, some difficulties have attended this importation, some loss probably will ensue, the agents of the Halifax vessel wished to hold it. I thought best to order it to the public store where it now remains—probably the agents will write to you on the subject—
                  I cannot designate all the articles,   I have neither bill of lading or invoice to enable me to ascertain which are yours, as some are without any marks, 
                  I have the honor to be, with great regard, Sir, your obedient servant
                  
                     David Gelston
                     
                  
               